Citation Nr: 1752140	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation prior to October 24, 2015 and in excess of 10 percent disabling after for epididymo-orchitis.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to April 1986, April 1991 to March 1992, and from January 1996 to December 1997 as a recruiter, medical specialist, and infantryman. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially requested a hearing in his VA Form 9. He subsequently withdrew the request.

The issues of a cervical spine disability (including as manifested by upper extremity neurological pain or carpal tunnel syndrome) and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 13, 2009, the Veteran's epididymo-orchitis was not manifested by symptoms requiring long-term drug therapy, hospitalization, intensive management, or recurrent symptomatic infection requiring drainage.

2.  From March 13, 2009, the Veteran's epididymo-orchitis is manifested by long-term drug therapy, but with no hospitalization, intensive management, or recurrent symptomatic infection requiring drainage.


CONCLUSIONS OF LAW

1.  Prior to March 13, 2009, the criteria for a compensable evaluation for epididymo-orchitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2017).

2.  From March 13, 2009, the criteria for a rating of 10 percent, but not higher, for epididymo-orchitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been found to be appropriate and a multiple ratings for the whole period on appeal are proper.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Epididymitis-Orchitis

The Veteran sustained a parachuting injury to the lumbar spine and testes in service and has been granted service connection for epididymitis.   Epididymitis-orchitis was rated as noncompensable since 1997.  The RO received the Veteran's claim for an increased rating in June 2007.  

The Veteran is noted to have right and left epididymis with calcifications and left head cyst consistent with small left spermatocele and additionally has left tenderness to palpation.  See, e.g., November 2012 VA examination.  The Veteran seeks a higher rating.

Epididymitis is appropriately rated under Diagnostic Code 7525 as epididymo-orchitis.  This diagnostic code informs that only chronic epididymo-orchitis is to be rated as urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  Urinary tract infection is to be assigned a 10 percent disability rating when requiring long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assignable for urinary tract infection with recurrent symptomatic infection requiring drainage/ frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a (2016). 

The Veteran's epididymo-orchitis has been manifested by symptoms of pain during the period of the appeal since one year prior to receipt of the claim in 2007, including bilateral groin and scrotal pain.  See, e.g., November 2016 VA GU examination.  The pain has been described as radiating from the anus to left testicle and to the tip of the penis.  The Veteran also received treatment for pain arising from lumbar spine with radiculopathy, knee, and shoulder pain.  

The Veteran current rating is based on his treatment with long-term drug therapy.  Specifically, the Veteran uses gabapentin for control of symptoms associated with his epididymo-orchitis.  See January 2017 rating decision; see also November 2016 VA GU examination (noting long-term drug therapy, specifically gabapentin).  

Prior to March 2009

Prior to March 2009, medical treatment documents largely do not note long term drug therapy specifically for groin and testicular pain.  See, e.g., a November 2007 VA nursing treatment note (reporting the Veteran was not prescribed any medication for testicular pain).  The Board notes that there is a reference to gabapentin use in a January 2008 VA psychology consultation note, but this is a reference to pharmacy records related to a 2001 spinal surgery, which was prior to the period of the appeal.  There is no evidence of long-term drug treatment or any of the other factors of the rating criteria.  Therefore, a compensable rating is not warranted before March 13, 2009.  

As an additional matter, the Board acknowledges that the Veteran has been treated for general pain by both the VA and from a private physician(s) during this period.  As the Veteran himself acknowledges, he has "global or whole body system pain."  See April 2011 VA Form 9.  The Veteran's current ratings for fracture L-5 with IVDS (50 percent), lumbar radiculopathy (40 percent), other disabilities, and the grant of TDIU are contemplative of the fact he has pain associated with those areas, which impair the Veteran's ability to function (i.e., his ability to earn a living).  However, specific to the genitourinary system-dysfunctions, the Board notes that the Veteran was not prescribed "long-term drug therapy" per the regulations specifically for the genitourinary system (as opposed to drug therapy for pain related to other parts of the body) during this time period.

From March 13, 2009

The Veteran was noted to be prescribed gabapentin since March 13, 2009.  See March 2009 VA medication management note; March 2009-July 2017 medical records.  Gabapentin treatment was found to warrant a 10 percent rating in the January 2017 rating decision.  Therefore, a 10 percent rating is warranted from March 2009 onward.  

The Veteran has no reports of urinary infection with symptomatic infection requiring drainage, frequent hospitalization (more than 2 times a year), or continuous intensive management.  See November 2016 VA GU examination (noting no hospitalization or intensive treatment); November 2012 VA Male Reproductive Systems Condition DBQ (same); February 2011 VA GU examination (same); see generally March 2009 to July 2017 medical records (recording no hospitalization(s) or intensive treatment).  Additionally, the Veteran does not contend he has been hospitalized for this condition.  See November 2015 VA increased compensation application (noting no hospitalization from 2007 to 2015).  Although the November 2016 examiner also noted some voiding dysfunction, it was not indicated as associated with epididymitis-orchitis.  Therefore, a schedular rating in excess of 10 percent is not warranted for any period on appeal.

In sum, as the criteria for a 30 percent rating are not met for the whole period on appeal, the Board concludes that an increased rating is not warranted for the period after March 2009 and a compensable rating is not warranted for the timeframe before.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation prior to March 13, 2009 is denied. 

Entitlement to a rating of 10 percent disabling, but not higher, for epididymo-orchitis from March 13, 2009 is granted.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For dizziness and carpal tunnel syndrome, the Veteran has been found to have either a diagnosed disability or relevant manifestations.  Dizziness has been found to have occurred both in-service and during the appeal.  Carpal tunnel syndrome could be associated with either an in-service injury (hard landing) or secondary disability resulting from that injury.  

For the claimed dizziness, Veteran claims a disability associated with dizziness.  However, whether dizziness is a manifestation of a separate disability, a symptom of an already service connected disability (such as service connected migraines), or is related to a non-service connected disability (for example, a May 2017 VA treatment primary care note reported "cervicogenical dizziness") is unclear and the medical records are conflicting, with some evidence in support of each of these theories.  Additionally, the Veteran has been found to not have a vestibular disorder, but there are notations of vertigo in treatment and with no medical opinion of what caused the Veteran's dizziness.  There are also numerous medical notes of dizziness being caused or related to other disabilities, some of which are service connected.  In any event, an examination is necessary to clarify the existence of a dizziness disability and, if so, its etiology.  

For the "cervical spine disability," the Veteran originally claimed he has "a tic or twitch [of the] neck radiating to shoulders and arms," currently categorized as "cervical spine disability with radiculopathy."  Subsequently, in an April 2014 VA contractor examination, an examiner ruled out left cervical radiculopathy, but found left hand carpal tunnel.  However, the examiner had not been instructed to provide an opinion on the etiology of carpal tunnel and no opinion was provided.  Subsequently, VA treatment records found that the Veteran had both right carpal tunnel and left carpal tunnel syndrome.  No probative opinion regarding etiology of record for the right carpal tunnel either.  Therefore, the medical evidence is currently insufficient to make a decision and new medical examinations with opinions are required.

There also appears to be private neurological treatment records which have not been obtained.  It does not appear from the available evidence that any efforts have been made to obtain these records.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for relevant records of neurological treatment from private care provider or facility where treatment was reportedly obtained, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. Obtain any relevant and outstanding VA treatment records.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examinations for the Veteran's carpal tunnel syndrome and dizziness.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  A complete rationale for any opinions expressed should be provided.

(a) The examiner should clarify if dizziness is a manifestation of an already service connected disability, or a non-service connected disability, or is a separate disability resulting in impairment, such as vertigo or some other disability.  If the latter is the case, it at least as likely as not (50 percent or greater probability) that such a disability is the result of disease or injury incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability or bilateral carpal tunnel syndrome (CTS) caused or aggravated by any aspect of service including a parachuting injury?

4.  Undertake any further development necessary, and readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


